Citation Nr: 1403859	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-24 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial compensable rating for migraine headaches.  

3.  Entitlement to an initial compensable rating for hemorrhoids.  

4.  Entitlement to service connection for a bilateral knee disorder


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from June 2001 until April 2009.  

These matters come before the Board of Veterans' Appeals (BVA) on appeal from a May 2009 decision by the Department of Veterans Affairs (VA) regional office (RO) in Salt Lake City, Utah.  The claim was adjudicated as part of VA's Benefit Delivery on Discharge (BDD) program.

During the course of this appeal, the RO assigned an increased initial rating for PTSD.  The Veteran appealed the May 2009 decision, which granted service connection for PTSD and migraines.  Subsequently, in an October 2010 Decision Review Officer decision, the RO granted an increase for the Veteran's PTSD to 30 percent, effective April 26, 2009.  The Board notes that the Veteran is presumed to be seeking the maximum evaluation for the entire period on appeal.  As such, the issues are as reflected above.  

In her March 2010 Substantive Appeal, the Veteran requested a Travel Board hearing before a Veteran's Law Judge.  In an August 2012 letter, the RO notified the Veteran that records indicate she relocated to Guam, and that she would need to return to the United States for her hearing.  The letter advised the Veteran that failure to respond would result in the withdrawal of her hearing request.  No response was received; the hearing request is therefore considered withdrawn.  

Although the Veteran has submitted evidence of a medical disability and made a claim for the highest ratings possible for her service-connected disabilities, she has not submitted evidence of unemployability, or claimed to be unemployable specifically due to her service-connected disabilities.  The Board has considered lay and medical evidence indicating that the Veteran's service-connected disabilities occasionally interfere with her occupation.  However, the Board notes that these statements do not indicate that the Veteran is unemployable.  To the contrary, the evidence of record shows that the Veteran continues to be employed; therefore, the evidence does not meet the threshold rendering entitlement to TDIU part and parcel of the initial rating claim now before the Board.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The claims with regards to the Veteran's hemorrhoids and bilateral knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's PTSD symptoms are most typically characterized by anxiety and hypervigiliance; occupational and social impairment with reduced reliability and productivity characterized by flattened affect, unusual speech pattern, impaired judgment, memory loss or a difficulty in understanding complex commands have not been shown.  

2.  The Veteran's headaches have been manifested by prostrating headaches occurring no more than an average of once every two months.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.7, 4.130, DC 9411 (2013).

2.  The criteria for a rating of 10 percent, but no higher, have been met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, notice requirements of the VCAA apply all five elements of a service connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

With respect to her claims, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) and Dingess was sent to the Veteran in December 2008, prior to the RO decision that is the subject of this appeal.  Therefore, the RO effectively satisfied the notice requirements with respect to the issues on appeal.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records and providing an examination when necessary.  See 38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159 (2013). 

The RO has obtained VA treatment records.  Neither the Veteran nor her representative has identified any outstanding evidence that would be relevant to the appeal.  The Veteran was afforded adequate VA examinations in January 2009 and June 2010.  Thus, the Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Increased Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (2013).  Separate diagnostic codes identify the various disabilities.  Id.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  In considering the severity of a disability, attention to the whole-recorded history is necessary so that a rating may accurately reflect the elements of the present disability.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

There is a distinction between an appeal of an original or initial rating and a claim for an increased rating; this distinction is important with regard to determining the evidence that can be used to decide whether the original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For example, the rule articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) - that the present level of the veteran's disability is the primary concern in a claim for an increased rating and that past medical reports should not be given precedence over current medical findings - does not apply to the assignment of an initial rating for a disability when service connection is awarded for that disability.  Fenderson, 12 Vet. App. at 126.  Instead, where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence 'used to decide whether an original rating on appeal was erroneous . . . .' Id.  If later evidence shows that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time based on facts found.  Id.

PTSD

Acquired psychiatric disorders are rated through the use of a general rating formula set forth in 38 C.F.R. § 4.130. Under this formula, the Veteran is currently rated at 30 percent for her PTSD, which is specifically categorized under DC 9411. In order to be entitled to the next-higher 50 percent rating, the evidence must show occupational and social impairment with reduced reliability and productivity due to symptoms such as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands;  impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment or impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  See 38 C.F.R. § 4.130, DCs 9411 (2013).  

Service treatment records show that the Veteran was treated in service for a psychiatric disorder.  In November 2011, she asked for a referral to the Family Advocacy Center.  She indicated that she was not suicidal, but that she was unsure whether she might hurt someone else.  

At a January 2009 VA examination, the examiner noted that the Veteran had been treated with prescription medication for her PTSD symptoms.  The Veteran reported experiencing anxiety, nervousness, and hypervigiliance.  Though the examiner noted hyperalertness, poor sleep, and avoidance symptoms, he reported no hallucinations, panic attacks, homicidal or suicidal ideations, memory loss or impairment, or obsessive or ritualistic behavior.  The Veteran demonstrated good eye contact, and the examiner noted that the Veteran had been able to remarry and was functioning well at work.  The examiner opined that, though the Veteran's social function is slightly affected due to hypervigilance, her occupational functioning is not affected.  The Veteran's Global Assessment of Functioning (GAF) score was 72.  

At a June 2010 VA examination, the Veteran reported living in constant fear.  She reported keeping her curtains closed, checking on door locks, and sleeping with the TV on.  She indicated that she only feels safe when in her own home and is hypervigilant at all times.  The Veteran reported experiencing at least one of these symptoms on a daily basis.  On a scale of 0-10 with zero meaning no symptoms and 10 meaning the worst, the Veteran stated that her symptoms were an 8 on average.  She denied suicidal and homicidal ideations.  The examiner noted that the Veteran's mood was anxious, and that she exhibited symptoms consistent with PTSD.  The examiner noted no memory deficiencies or psychomotor agitation.  The Veteran was alert, properly oriented with normal speech, and adequately groomed.  The examiner opined that the Veteran's PTSD had a mild to moderate affect on her occupational functioning due to her hypervigilance.  The Veteran's GAF score was 60.  

Based on the evidence of record, the Board concludes that a rating in excess of 30 percent is not warranted, as reduced reliability and productivity have not been shown.  While the Veteran's symptoms, such as hypervigilance and anxiety, are recognized, there is no indication that they have resulted in actual social or occupational impairment.  To the contrary, the Veteran continues to be employed, and she has maintained a relatively stable family life.  Moreover, VA mental health examinations do not indicate symptoms such as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks, impaired memory or judgment, or a real difficulty in establishing effective social relationships.   Therefore, when viewing the evidence in its totality, a rating in excess of 30 percent is not warranted on these bases. 

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score. The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

In this case, the Veteran's GAF scores have ranged from 60 (at the June 2010 VA examination) to 72 (at the January 2009 examination).  According to the DSM-IV, a GAF score of 51 to 60 represents "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or "moderate" difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  By comparison, scores ranging from 61-70 reflect some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 71-80 represent transient symptoms that are expectable reactions to psychosocial stress (e.g. difficulty concentrating after a family argument); no more than slight impairment in social, occupational or school functioning (e.g. temporarily falling behind in schoolwork).  

The Board finds that the Veteran's relatively mild symptoms are most consistent with GAF in the range of 61-70, as she has not displayed "moderate" symptoms such as panic attacks or odd speech, nor has she shown "moderate" difficulty in social or occupational functioning.  Moreover, the Board does not find that these types of symptoms are sufficiently severe as to warrant a rating in excess of 30 percent.  

The Board has also considered the Veteran's statements that her PTSD is worse than the rating she currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for any evidence is finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability of her PTSD according to the appropriate diagnostic codes.  Competent evidence concerning the nature and extent of the Veteran's PTSD disability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated and have been contemplated in the discussion above.  

Migraines

Under the relevant diagnostic code, migraines with less frequent attacks than contemplated by a 10 percent rating are rated noncompensable. Characteristic prostrating attacks averaging one episode in 2 months over the last several months warrant the assignment of a 10 percent evaluation. A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months. A 50 percent evaluation is warranted for migraines with very frequent and completely prostrating and prolonged attacks which produce severe economic inadaptability. 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).  

The rating criteria do not define "prostrating," and the Board observes that the Court of Appeals for Veterans Claims (Court) has not undertaken to define "prostrating."  Cf. Fenderson, supra, in which the Court quoted Diagnostic Code 8100 verbatim but did not specifically address the matter of what is a prostrating attack. According to Webster's New World Dictionary of American English, Third College Edition (1986), p.1080, "prostration" is defined as "utter physical exhaustion or helplessness."

Service treatment records show that the Veteran experienced frequent, severe headaches causing nausea, blurred vision, lightheadedness, vision obstruction, photophobia and phonophobia, and dental pain.  These headaches could last up to 5 days in duration.  

A January 2009 VA examination shows that the Veteran experienced severe headaches every 2 to 3 months.  Her headaches caused pain in the teeth and jaw and radiated to the occipital area; the Veteran took Excedrin daily to prevent symptoms.  The examiner noted that the Veteran's headaches occasionally interfered with her ability to work.  

Resolving all benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's pattern of symptomatology most closely resembles an average of one prostrating episode in 2 months over the last several months and warrants a 10 percent rating.  See 38 U.S.C.A. § 5107(b) (2013).  Though the Veteran did not use the term "prostrating" to describe her attacks, the totality of her symptomatology, along with the VA examiner's determination that the Veteran's headaches occasionally interfere with her ability to work, suggests that the Veteran likely finds herself in a state of helplessness and physical exhaustion during such attacks.  Based on the January 2009 VA examination report, it is clear that frequency of the Veteran's attacks is approximately every 2 to 3 months, as opposed to less frequently.  

A rating higher than 10 percent is not warranted because the Veteran's prostrating attacks do not occur on average once a month over the past few months.  Medical evidence of record does not reflect such a frequency, nor does the Veteran or her representative contend so.  


Extraschedular

The above describes the bases for the assigned ratings for the Veteran's PTSD and migraines.  For those reasons, the applicable rating codes adequately address the Veteran's disability picture, and referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is denied.  

Entitlement to a rating of 10 percent, but no higher, for migraines is granted.  


REMAND

Unfortunately, a remand is required with respect to the Veteran's remaining claims.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  

The virtual file reflects that the RO adjudicated the Veteran's claims in a May 2009 rating decision.  Specifically, the Veteran was granted service connection for hemorrhoids with an evaluation of 0 percent, effective April 26, 2009.  Her claim for service connection for a bilateral knee disorder was denied.  In her March 2010 Substantive Appeal, the Veteran expressed disagreement with the RO's May 2009 decision as to her bilateral knee disorder and hemorrhoids.  Accordingly, the March 2010 Substantive Appeal serves as a Notice of Disagreement to these issues.  To date, the Veteran has not been issued a Statement of the Case (SOC) for these issues.  Under the circumstances, the Board has no discretion and must remand these matters for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  


Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case to the Veteran and his representative concerning the following claims: (i) entitlement to an initial compensable rating for hemorrhoids; (ii) entitlement to service connection for a bilateral knee disorder.  The Veteran should be advised of the necessity of filing a timely substantive appeal if she wishes the Board to consider these issues.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


